



Exhibit 10.2(n)


Amendment to
Restricted Stock Unit Award Agreement
This Amendment, effective March 9, 2016 to the Restricted Stock Unit Award
Agreement (the “Agreement”) dated as of March 3, 2014 is made between Anthem,
Inc. (the “Company”) and the Participant set forth in the accompanying Grant
Notice to the Agreement. This Amendment is included in and made part of the
Agreement.
1.A new Section 3(e) is added to read as follows, existing Section 3(e) is
renumbered as Section 3(f) and all cross-references are updated accordingly:
(e)    Termination Without Cause or for Good Reason - Cigna Corporation
Acquisition. Unless section 3(d) is applicable, and notwithstanding any other
provisions of this Agreement to the contrary, this Section shall apply for the
period beginning on the date that certain Agreement and Plan of Merger among
Anthem, Anthem Merger Sub Corp., and Cigna Corporation dated as of July 23, 2015
(the “Merger Agreement”) is approved under the Hart-Scott-Rodino Antitrust
Improvements Act of 1976 in accordance with Section 3.1(c)(iii)(A) of the Merger
Agreement (the “HSR Approval Date”) and ending on the earlier of (1) the third
anniversary of the “Closing Date” as defined in the Merger Agreement or (2) the
date the acquisition of Cigna Corporation is terminated (the “Cigna Integration
Period”). The Period of Restriction shall immediately lapse, causing any
restrictions which would otherwise remain on the Restricted Stock Units to
immediately lapse, and the Shares covered by the Restricted Stock Units shall be
immediately delivered if the Participant does not otherwise meet the
requirements of Retirement as set forth in Section 3(a) above at Termination,
and during the Cigna Integration Period, the Participation’s Termination is
either (A) by the Company or an Affiliate without Cause or (B) by the
Participant for Good Reason (as defined in the Executive Agreement Plan),
provided that for clause (B), the Participant participates in the Executive
Agreement Plan as of the HSR Approval Date.
2.    Effect on Agreement. This Amendment has no effect on the other terms of
the Agreement and the Agreement shall otherwise continue in effect.
 
ANTHEM, INC.
 
 
 
 
 
By:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Printed:
 
Jose Thomas
 
Its:
 
EVP & Chief Human Resources Officer
 
 
 
Anthem, Inc.







Amendment - Time-based RSU Agreement - 2014

